Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 1 of 51




                   EXHIBIT D
    Plaintiff’s Objections and Responses to
Defendant’s First Set of Requests for Production
                 of Documents
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 2 of 51



John Morrison                            Morris Dees*
Robert Farris-Olsen                      J. Richard Cohen*
MORRISON, SHERWOOD,                      David C. Dinielli*
WILSON, & DEOLA, PLLP                    Jim Knoepp*
401 N. Last Chance Gulch St.             SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                         400 Washington Avenue
ph. (406) 442-3261                       Montgomery, AL 36104
fax (406) 443-7294                       ph. (334) 956-8200
john@mswdlaw.com                         fax (334) 956-8481
rfolsen@mswdlaw.com                      morris.dees@splcenter.org
Attorneys for Plaintiff Tanya Gersh      richard.cohen@splcenter.org
                                         david.dinielli@splcenter.org
                                         jim.knoepp@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                         MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
      Plaintiff,

      vs.                                PLAINTIFF’S OBJECTIONS AND
                                         RESPONSES TO DEFENDANT’S
ANDREW ANGLIN, publisher of              FIRST SET OF REQUESTS FOR
the Daily Stormer,                       PRODUCTION OF DOCUMENTS

      Defendant.

      Plaintiff, by and through her attorneys, and pursuant to Rule 34 of the

Federal Rules of Civil Procedure and the Local Rules of this Court, responds and

objects to Defendant Anglin’s ("Anglin") Requests for Production of Documents

as follows:


                                                                                   1
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 3 of 51



                          PRELIMINARY STATEMENT

1. Plaintiff's investigation and development of all facts and circumstances relating

   to this action is ongoing. These responses and objections are made without

   prejudice to, and are not a waiver of, Plaintiff's right to rely on other facts or

   documents at trial.

2. By making the accompanying responses and these objections to Defendant’s

   requests for production, Plaintiff does not waive, and hereby expressly

   reserves, her right to assert any and all objections as to the admissibility of

   such responses into evidence in this action, or in any other proceedings, on any

   and all grounds including, but not limited to, competency, relevancy,

   materiality, and privilege. Further, Plaintiff makes the responses and objections

   herein without in any way implying that she considers the requests or

   responses thereto to be relevant or material to the subject matter of this action.

3. Plaintiff will produce responsive documents only to the extent that such

   documents are in her possession, custody, or control, as set forth in the Federal

   Rules of Civil Procedure.

4. Plaintiff expressly reserves the right to supplement, clarify, revise, or correct

   any or all of the responses and objections herein, and to assert additional

   objections or privileges, in subsequent supplemental response(s).




                                                                                        2
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 4 of 51



5. Plaintiff will make available for inspection responsive documents and things at

   her local attorney’s office (401 N. Last Chance Gulch St., Helena, MT 59601)

   or as otherwise agreed by the parties.

                            GENERAL OBJECTIONS

1. Plaintiff objects to each instruction, definition, and document request to the

   extent that it purports to impose any requirement or discovery obligation

   greater than or different from those under the Federal Rules of Civil Procedure

   and the applicable Rules and Orders of the Court.

2. Plaintiff objects to each definition, instruction, and document requests, to the

   extent that it seeks documents protected from disclosure by the attorney-client

   privilege, attorney work product doctrine, spousal privilege, or any other

   applicable privilege. Should any such disclosure by Plaintiff occur, it is

   inadvertent and shall not constitute a waiver of any privilege.

3. Plaintiff objects to each definition, instruction, and document request as

   overbroad and unduly burdensome to the extent it seeks documents that are

   readily or more accessible to Defendant from Defendant’s own files or

   documents that Defendant previously produced to Plaintiff. Responding to

   such requests would be oppressive, unduly burdensome and unnecessarily

   expensive, and the burden of responding to such requests is substantially the

   same or less for Defendant as for Plaintiff.


                                                                                      3
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 5 of 51



4. Plaintiff objects to the document requests to the extent that they do not impose

   any date limitation and would purport to require a search of physical and

   electronic files that predate the events at issue by many years. Plaintiff will

   search for and produce non-privileged responsive documents that were created,

   sent, or received beginning on January 1, 2016 through the date of this written

   response.

5. The parties are currently in negotiations with respect to a Protective Order to

   protect the release of information that would violate the rights of privacy, or

   subject third parties to harassment, abuse or harm. Plaintiff objects to the

   production of her, or other parties’, confidential medical documents and will

   not produce those documents unless directed by the Court to do so pursuant or

   pursuant to a Protective Order entered by the Court. In addition, Plaintiff

   declines to provide releases to permit nonparties to produce her medical

   records but instead will produce those records herself.

6. To the extent any of Defendant’s document requests seek documents that

   include expert material, Plaintiff objects to any such requests as premature and

   expressly reserves the right to supplement, clarify, revise, or correct any or all

   responses to such requests, and to assert additional objections or privileges, in

   one or more subsequent supplemental response(s) in accordance with the time

   period for exchanging expert reports to be determined by the Court.


                                                                                        4
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 6 of 51



7. Plaintiff incorporates by reference every general objection set forth above into

   each specific response set forth below. A specific response may repeat a

   general objection for emphasis or some other reason. The failure to include any

   general objection in any specific response does not waive any general

   objection to that request. Moreover, Plaintiff does not waive her right to amend

   her responses.

           OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

1. Plaintiff objects to Definitions No. 1 regarding “documents” and No. 2

   regarding “things” to the extent that they purport to impose obligations greater

   than those set forth in the Federal Rules of Civil Procedure.

2. Plaintiff objects to Instruction Nos. 3, 4 and 7 on the grounds that they are

   unduly burdensome and oppressive and to the extent they purport to impose

   obligations greater than those set forth in the Federal Rules of Civil Procedure.

3. Plaintiff objects to Instruction No. 4 regarding privileged documents to the

   extent that it purports to impose obligations greater than those set forth in the

   Federal Rules of Civil Procedure. Plaintiff further objects to this instruction as

   overbroad and unduly burdensome.




                                                                                        5
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 7 of 51



   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S
                   DOCUMENT REQUESTS


REQUEST NO. 1:

Please produce any and all Documents identified or referenced in Your responses

to Defendant Andrew Anglin’s First Set of Interrogatories to Gersh.

RESPONSE TO REQUEST NO. 1:

      Plaintiff objects to this Request where it seeks documents protected under

attorney-client privilege or work product privilege. Subject to and without

waiving the foregoing objections, Plaintiffs will produce relevant, non-privileged

documents in her possession, custody or control that are responsive to this request,

along with a privilege log for relevant documents, within six weeks after the

service of these responses and objections.


REQUEST NO. 2:

Please produce any and all communications You sent to or received from any

journalists, bloggers, and/or other media entities concerning the facts alleged in

or the persons or entities mentioned in Your Complaint filed in this matter (ECF

No. 1).

RESPONSE TO REQUEST NO. 2:

      Plaintiff objects to this request because it seeks documents protected under

the First Amendment. See, e.g., Silkwood v. Kerr-McGee Corp., 563 F.2d 433,

                                                                                   6
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 8 of 51



437 (10th Cir. 1977) (recognizing the Supreme Court’s recognition of a privilege

which protects information given in confidence to a reporter and noting that any

infringement of the First Amendment must be held to a minimum that is to be no

more extensive than the necessities of the case) (citing Branzburg v. Hayes , 408

U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972)). Plaintiff will produce a privilege

log within six weeks after the service of these responses and objections.


REQUEST NO. 3:

Please produce all copies of all documents evidencing each of the “hundreds of

hateful and threatening anti-Semitic phone calls, voicemails, text messages,

emails, letters, social media comments, and false online business reviews”

referred to in paragraph 4 of Your Complaint.

RESPONSE TO REQUEST NO. 3:

Plaintiff will produce relevant, non-privileged documents in her possession,

custody or control that are responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 4:

Please produce all copies of all documents evidencing each of the “hundreds of

anti-Semitic, hateful, harassing communications – including death threats – to




                                                                                  7
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 9 of 51



Ms. Gersh, her family members, her friends, and her colleagues” referred to in

paragraph 10 of Your Complaint.

RESPONSE TO REQUEST NO. 4:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her response to Request No. 3. Subject to the foregoing objection, Plaintiff will

produce any additional non-privileged documents in her possession, custody, or

control that are responsive to this request within six weeks after the service of

these responses and objections.


REQUEST NO. 5:

Please produce all copies of all documents evidencing each of the “countless slurs

and threats designed to inflict maximum emotional damage on Ms. Gersh”

referred to in paragraph 11 of Your Complaint.

RESPONSE TO REQUEST NO. 5:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Requests Nos. 3-4.




                                                                                 8
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 10 of 51



REQUEST NO. 6:

Please produce all documents evidencing the “tsunami of threats [that] arrived by

email, social media, and voicemail” referred to in paragraph 12 of Your

Complaint.

RESPONSE TO REQUEST NO. 6:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Requests Nos. 3-4.


REQUEST NO. 7:

Please produce all documents evidencing the allegation that one or more persons

“harassed Ms. Gersh’s son,” as alleged in paragraph 13 of Your Complaint.

RESPONSE TO REQUEST NO. 7:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Request No. 4.


REQUEST NO. 8:
Please produce all documents evidencing the “threatening, hateful, and harassing

phone calls, voicemails, false online reviews of [Gersh’s husband’s] law firm and

emails” referred to in paragraph 14 of Your Complaint.



                                                                                9
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 11 of 51



RESPONSE TO REQUEST NO. 8:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Requests Nos. 3-4. Subject to the foregoing objection, Plaintiff

will produce any relevant, non-privileged additional documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 9:

Please produce all documents that support Your contention in paragraph 16 of

Your Complaint that “Whitefish residents’ discontent with the Spencer family had

been simmering for years and reached a fever pitch when the ‘Hail Trump’ video

of Richard Spencer went viral.”

RESPONSE TO REQUEST NO. 9:

Plaintiff will produce relevant, non-privileged additional documents in her

possession, custody or control that may be responsive to this request within six

weeks after the service of these responses and objections.


REQUEST NO. 10:

Please produce all documents that support Your contentions in paragraph 17 of

Your Complaint that “[t]he video’s viral release prompted discussion among


                                                                                  10
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 12 of 51



Whitefish residents,” and that “[s]ome members of the community … considered

protesting in front of a mixed-used commercial building Ms. Spencer owns of

Lupfer Avenue in downtown Whitefish.”

RESPONSE TO REQUEST NO. 10:

Plaintiff does not have any responsive documents within her possession, custody

or control that are responsive to this request.


REQUEST NO. 11:

Please produce all documents that support Your contention in paragraph 18 of

Your Complaint that “When members of the community approached Ms. Gersh . .

. about the possible protests, she and others contacted the building’s commercial

tenants to warn them that a protest might occur outside the Lupfer Avenue

building.”

RESPONSE TO REQUEST NO. 11:

Plaintiff will produce relevant, non-privileged additional documents in her

possession, custody or control that may be responsive to this request within six

weeks after the service of these responses and objections.


REQUEST NO. 12:

Please produce all documents evidencing communications between You and

Sherry Spencer from January 1, 2016 to the present, including but not limited to


                                                                               11
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 13 of 51



any voicemails, text messages, social media messages, or emails relating to each

of Your allegations in paragraphs 18-24 of Your Complaint.


RESPONSE TO REQUEST NO. 12:

Plaintiff will produce relevant, non-privileged additional documents in her

possession, custody or control that may be responsive to this request within six

weeks after the service of these responses and objections.


REQUEST NO. 13:

Please produce all documents evidencing the “deluge of threatening, hateful, and

harassing communications Ms. Gersh has endured” referred to in paragraph 26

of Your Complaint.

RESPONSE TO REQUEST NO. 13:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Requests Nos. 3-4.


REQUEST NO. 14:

Please produce all documents evidencing Your contention in paragraph 27 of

Your Complaint that “Mr. Anglin has published thirty such articles, the majority

of which urge his readers to continue their harassment of Ms. Gersh and her

family and associates.”

                                                                               12
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 14 of 51



RESPONSE TO REQUEST NO. 14:

Plaintiff will produce relevant, non-privileged additional documents in her

possession, custody or control that may be responsive to this request within six

weeks after the service of these responses and objections.


REQUEST NO. 15:

Please produce all documents evidencing Your claim of an “ongoing campaign of

terror,” as alleged in paragraph 28 of Your Complaint.

RESPONSE TO REQUEST NO. 15:

Plaintiff objects to the extent this Request seeks redundant documents and as

duplicative of other requests for production of documents and refers Defendant to

her responses to Requests Nos. 3-8, 12, 13, 14.


REQUEST NO. 16:

Please produce all documents that support Your contention in paragraph 29 of

Your Complaint that You have “experienced serious and severe emotional and

physical distress as a result of the harassment . . . .”

RESPONSE TO REQUEST NO. 16:

Plaintiff objects to this request as disproportionate to the needs of the case to the

extent it seeks unlimited use of privileged and protected confidential health

records and to the extent disclosure would violate her constitutional right to


                                                                                   13
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 15 of 51



privacy as protected under the U.S. and Montana constitutions. Plaintiff further

objects to this request to the extent that it seeks documents protected under either

the mental health professional-client privilege, the attorney-client privilege, or

both.

        Subject to the foregoing objections, Plaintiff will produce relevant, non-

privileged documents in her possession, custody or control that may be responsive

to this request subject to a Protective Order, as discussed by the parties.


REQUEST NO. 17:

Please produce all documents that support Your contentions in paragraph 30 of

Your Complaint that You have suffered physical symptoms and that You “feel[]

like an entirely different person than [You] did before the troll storm, as though

[You] ha[ve] been permanently altered.”

RESPONSE TO REQUEST NO. 17:

Plaintiff objects to this request as disproportionate to the needs of the case to the

extent it seeks unlimited use of privileged and protected confidential health

records and to the extent disclosure would violate her constitutional right to

privacy as protected under the U.S. and Montana constitutions. Plaintiff further

objects to this request to the extent that it seeks documents protected under either

the mental health professional-client privilege, the attorney-client privilege, or

both. Plaintiff further objects to this Request as repetitive and duplicative of other

                                                                                    14
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 16 of 51



requests for production of documents and refers Defendant to her responses to

Requests Nos. 16, 54.


REQUEST NO. 18:

Please produce all documents that support Your contention in paragraph 58 of

Your Complaint that You “grew concerned that a protest would actually take

place, and [You] tried to warn several of [Your] friends who rented space as

commercial tenants in Ms. Spencer’s building.”

RESPONSE TO REQUEST NO. 18:

Plaintiff will produce relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 19:

Please produce all documents evidencing Your contentions in paragraph 59 of

Your Complaint that “[a]t least one tenant had received warnings from a number

of individuals in addition to [You],” that “[t]hat tenant called [You] asking for

advice,” and that “the tenant called again asking [You] to call Ms. Spencer, who

wanted to talk to [You],” including but not limited to any voicemails, text

messages, social media messages, or emails between You and the unidentified

tenant, or any warnings received by the tenant.


                                                                                  15
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 17 of 51



RESPONSE TO REQUEST NO. 19:

Plaintiff will produce relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 20:

Please produce any and all documents that evidence, reflect, summarize, or

comprise communications between You and Sherry Spencer including, but not

limited to, those referred to in paragraphs 61 to 73 of Your Complaint, and those

referenced in the article “We Investigate: Whitefish, family torn apart by white

nationalist’s notoriety,” ABC FOX MONTANA (Dec. 12, 2016).1

RESPONSE TO REQUEST NO. 20:

Plaintiff objects to this request as duplicative of other requests for production of

documents and refers Defendant to her responses to Requests Nos. 2, 12. Plaintiff

objects to this request to the extent that it seeks documents protected under the

First Amendment. See, e.g., Silkwood v. Kerr-McGee Corp., 563 F.2d 433, 437

(10th Cir. 1977) (recognizing the Supreme Court’s recognition of a privilege

which protects information given in confidence to a reporter and noting that any

infringement of the First Amendment must be held to a minimum that is to be no

1
  Available at: http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-
spencers-notoriety.



                                                                                                        16
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 18 of 51



more extensive than the necessities of the case) (citing Branzburg v. Hayes , 408

U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972)). Plaintiff further objects to the

extent that this request seeks documents subject to attorney-client, mental health

professional-client, or spousal privilege.

      Subject to the foregoing objections, Plaintiff will produce any additional

relevant, non-privileged documents in her possession, custody or control that may

be responsive to this request within six weeks after the service of these responses

and objections. Plaintiff will also produce a privilege log as necessary in response

to this request within the same timeframe.


REQUEST NO. 21:

Please produce all documents that support your contention that “the blog post”

published by Sherry Spencer on December 15, 2016 “was ghostwritten by Ms.

Spencer’s son, Richard Spencer.”

RESPONSE TO REQUEST NO. 21:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.




                                                                                  17
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 19 of 51



REQUEST NO. 22:

Please produce all documents that support Your contention in paragraphs 76 to

79 of Your Complaint that statements contained in Ms. Spencer’s December 15,

2016 blog post were false.

RESPONSE TO REQUEST NO. 22:

Plaintiff objects to this request as duplicative of other requests for production of

documents and refers Defendant to her responses to Requests No. 9-12 and 21.

Subject to the foregoing objection, Plaintiff will produce any additional relevant,

non-privileged documents in her possession, custody or control that may be

responsive to this request within six weeks after the service of these responses and

objections.


REQUEST NO. 23:

Please produce all copies of documents evidencing the “hundreds of threatening

communications, including phone calls, voicemails, text messages, emails, letters,

social media comments, and malicious Christmas cards” alleged in paragraph 93

of Your Complaint.

RESPONSE TO REQUEST NO.23:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4. Subject to the foregoing objection, Plaintiff will

                                                                                  18
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 20 of 51



produce any additional relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 24:

Please produce all emails referred to in paragraph 94 of Your Complaint.

RESPONSE TO REQUEST NO.24:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 25:

Please produce all emails referred to in paragraph 95 of Your Complaint.

RESPONSE TO REQUEST NO.25:

Plaintiff objects to the extent this Request as duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 26:

Please produce all emails referred to in paragraph 96 of Your Complaint.




                                                                                  19
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 21 of 51



RESPONSE TO REQUEST NO. 26:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 27:

Please produce all documents evidencing Your claim in paragraphs 97 to 99 of

Your Complaint that You were “subjected to vile threats” via telephone calls.

RESPONSE TO REQUEST NO. 27:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 28:

Please produce all voicemails referred to in paragraph 100 of Your Complaint.

RESPONSE TO REQUEST NO.28:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.




                                                                                20
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 22 of 51



REQUEST NO. 29:

Please produce all text messages referred to in paragraph 101 of Your Complaint.

RESPONSE TO REQUEST NO. 29:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 30:

Please produce all “harassing letters and postcards” referred to in paragraphs

102 to 104 of Your Complaint.

RESPONSE TO REQUEST NO. 30:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4, 23.


REQUEST NO. 31:

Please produce all “packets of tourist information for different states” referred to

in paragraph 105 of Your Complaint.




                                                                                  21
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 23 of 51



RESPONSE TO REQUEST NO. 31:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 32:

Please produce all “malicious Christmas cards” referred to in paragraphs 106 to

107 of Your Complaint.

RESPONSE TO REQUEST NO. 32:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 23.


REQUEST NO. 33:

Please produce all tweets which tagged Your personal Twitter account, as alleged

in paragraph 108 of Your Complaint.

RESPONSE TO REQUEST NO. 33:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

response to Request No. 3.




                                                                                  22
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 24 of 51



REQUEST NO. 34:

Please produce all “harassing comments on [Your] YouTube page” referred to in

paragraph 110 of Your Complaint.

RESPONSE TO REQUEST NO. 34:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 35:

Please produce all “hateful messages on Facebook” referred to in paragraph 111

of Your Complaint.

RESPONSE TO REQUEST NO. 35:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 36:

Please produce all “hateful and harassing comments on [Your] personal website,

tanyagersh.com,” referred to in paragraph 112 of Your Complaint.




                                                                               23
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 25 of 51



RESPONSE TO REQUEST NO. 36:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 37:

Please produce all documents supporting Your contention in paragraph 115 of

Your Complaint that “[a]s a result of Mr. Anglin’s troll storm, someone published

a fabrication about Ms. Gersh on a website called shesahomewrecker.com

suggesting that Mr. Gersh lured another woman’s husband to bed.”

RESPONSE TO REQUEST NO. 37:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 38:

Please produce all “subscription notices for far-right news media that individuals

had maliciously signed up for using [Your] email address as a result of Mr.

Anglin’s troll storm, as well as password reset requests showing that individuals

were trying to hack into her accounts” referred to in paragraph 116 of Your

Complaint.


                                                                                  24
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 26 of 51



RESPONSE TO REQUEST NO. 38:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 39:

Please produce all “hateful comments” You allege to have received “through

[Your] realtor profiles on the websites realtor.com and Zillow.com as a result of

Mr. Anglin’s troll storm” referred to in paragraph 117 of Your Complaint.

RESPONSE TO REQUEST NO. 39:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Requests Nos. 3-4.


REQUEST NO. 40:

Please produce all “threatening, hateful, and harassing emails about [You],”

received by Mr. Gersh, referred to in paragraph 118 of Your Complaint.

RESPONSE TO REQUEST NO. 40:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 4.


                                                                                  25
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 27 of 51



REQUEST NO. 41:

Please produce all voicemails that Mr. Gersh received referred to in paragraph

119 of Your Complaint.

RESPONSE TO REQUEST NO. 41:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 4.


REQUEST NO. 42:

Please produce all letters Mr. Gersh received at his law office referred to in

paragraphs 120 to 121 of Your Complaint.

RESPONSE TO REQUEST NO. 42:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 4.


REQUEST NO. 43:

Please produce all “harassing tweets” concerning Your son referred to in

paragraph 122 of Your Complaint.




                                                                               26
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 28 of 51



RESPONSE TO REQUEST NO. 43:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 4.


REQUEST NO. 44:

Please produce all “harassing comments” Your son received on YouTube

referred to in paragraph 123 of Your Complaint.

RESPONSE TO REQUEST NO. 44:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents and refers Defendant to her

responses to Request No. 4.


REQUEST NO. 45:

Please produce the “threatening email” You allege to have received in paragraph

142 of Your Complaint.

RESPONSE TO REQUEST NO. 45:

Plaintiff objects to the extent this Request is duplicative of other requests for

production of documents, seeks redundant documents, and refers Defendant to her

responses to Request No. 3. Subject to the foregoing, Plaintiff will produce the

relevant, non-privileged document in her possession, custody or control that may


                                                                               27
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 29 of 51



be responsive to this request within six weeks after the service of these responses

and objections


REQUEST NO. 46:

Please produce copies of all known documents and things that You may or will

rely upon in support of any claim for liability and/or economic and non-economic

damages in this litigation.

RESPONSE TO REQUEST NO. 46:

Plaintiff objects to this Request to the extent it seeks material protected by the

attorney work product doctrine or attorney-client privilege. Plaintiff also objects

to this Request as premature.       Discovery in this matter is not complete and

Plaintiff cannot know nor anticipate in advance of trial what exhibits she will or

will not rely upon.

      Plaintiff notes that other requests, including Requests Nos. 1, 49, 50, 51, 54,

and 56 seek documents relating to Plaintiff’s economic and non-economic

damages, and Plaintiff intends to produce documents responsive to those requests

(subject to a protective order). Plaintiff will seasonably supplement this request as

required under the Federal Rules.




                                                                                   28
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 30 of 51



REQUEST NO. 47:

Please complete (including the identity of custodians of records, your address and

social security number, where applicable) and execute the enclosed authorizations

to allow Mr. Anglin to obtain all medical and psychiatric (for all

physicians/facilities providing any treatment whatsoever for the past 10 years),

employment, health insurance, and Medicare (if applicable) records.

RESPONSE TO REQUEST NO. 47:

Plaintiff objects to this request as overly broad. Plaintiff limits the scope of this

request as seeking responsive records made within the last 5 years of the Incident

beginning April 18, 2012. Plaintiff further objects that this request as oppressive

and disproportionate to the needs of the case to the extent that it seeks to

unnecessarily invade Plaintiff’s privacy rights protected by the U.S. and Montana

constitutions. Plaintiff also objects to this request as unduly burdensome

considering that the burden of the requested discovery outweighs its likely benefit.

Plaintiff objects to the extent that this request seeks documents privileged under

the mental health professional-client privilege.

      Subject to a protective order and the foregoing objections, Plaintiff will

provide her medical and psychiatric records since April 18, 2012, to the extent

those records bear on any claim to damages in this case.




                                                                                   29
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 31 of 51



REQUEST NO. 48:

Please produce copies of all statements of any witness, including You, with

knowledge of any of the matters at issue in this litigation.

RESPONSE TO REQUEST NO. 48:

Plaintiff objects to this Request to the extent it seeks materials protected by the

attorney work product doctrine or attorney-client privilege. Plaintiff is currently

unaware of any non-privileged or protected documents that would be responsive

to this request.


REQUEST NO. 49:

Please produce color copies of all photographs, videos, or other visual depictions

regarding Your alleged injuries.

RESPONSE TO REQUEST NO. 49:

Given that the damages in this case primarily involve emotional and psychological

damages, Plaintiff objects to this Request as overly broad, unduly burdensome and

oppressive. Plaintiff also objects to this Request as repetitive and duplicative of

other requests for production of documents and refers Defendant to her responses

to Request Nos. 16 and 54. Plaintiff further objects to this request to the extent

disclosure would violate her constitutional right to privacy as protected under the

U.S. and Montana constitutions.



                                                                                 30
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 32 of 51



REQUEST NO. 50:

      Please produce all documents evidencing the following damages:

      (a) Medical and hospital costs and expenses (whether paid by you or

          someone else);

      (b) Personal injuries (physical and mental), including but not limited to

          photographs, videotapes, and other visual representations that depict

          the injuries;

      (c) Loss of household or other services, consortium, society, comfort,

          companionship, nurture, care, and guidance;

      (d) Loss of employment income;

      (e) Inability to do now, because of the Incident, activities that you were able

          to do before the Incident; and

      (f) Any other damages alleged by You.

RESPONSE TO REQUEST NO. 50:

Plaintiff objects to this request as overly broad and limits the scope of this request

to seek documents relevant to the Incident. Plaintiff objects to this request as

duplicative of other requests for production of documents and refers Defendant to

her responses to Request No. 47. Plaintiff also objects to this request as unduly

burdensome and oppressive to the extent that it is invasive of privacy rights

protected by the U.S. and Montana constitutions and not proportional to the needs


                                                                                    31
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 33 of 51



of the case considering that the burden and expense of the requested discovery

outweighs its likely benefit.

       Subject to a protective order and the foregoing objections, Plaintiff will

produce any relevant, non-privileged documents in her possession, custody or

control that evidence her medical costs and expenses, her physical and mental

injuries, and her economic losses.


REQUEST NO. 51:

Please produce all documents concerning payments or reimbursements from

Medicare in satisfaction of any medical expenses from any healthcare provider

involved in the treatment of the injuries You are claiming in this lawsuit.

RESPONSE TO REQUEST NO. 51:

No documents responsive to this Request exist.


REQUEST NO. 52:

Please produce all pleadings, documents, and transcripts (either deposition or

trial) for any claim and/or case for a personal injury of any type that You have

ever filed.

RESPONSE TO REQUEST NO. 52:

Plaintiff objects to this request as overly broad. Plaintiff also objects to this

request as unduly burdensome and oppressive to the extent that it is invasive of


                                                                               32
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 34 of 51



privacy rights protected by the U.S. and Montana constitutions and not

proportional to the needs of the case considering that the burden and expense of

the requested discovery outweighs its likely benefit

      Subject to the foregoing objection, Plaintiff further responds that she has

limited the scope of the request to the previous 5 years beginning April 18, 2012,

and that she does not have any relevant documents in her possession, custody or

control that may be responsive to this request.


REQUEST NO. 53:

Please produce all documents relating to any and all experts You have retained or

will retain in this matter, including but not limited to any documents provided to

the expert for use in his or her evaluation of the matter, any and all expert

curricula vitae, and previous deposition and/or trial testimony given by each

expert for any previous matters with similar facts, and any and all publications in

which each expert has been either a contributing or sole author.

RESPONSE TO REQUEST NO. 53:

Plaintiff objects to this Request as premature. Discovery in this matter is not

complete. To date, Plaintiff has not retained any experts. Plaintiff will seasonably

supplement this Request as required under the Federal Rules.


REQUEST NO. 54:


                                                                                  33
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 35 of 51



Please produce all documents which You contend support Your assertion that

Your “physical appearance has changed as a result of the harassment from Mr.

Anglin’s troll storm and related activities” in paragraph 205 of Your Complaint,

including but not limited to all photographs, videos, or other visual depictions of

You that were created from April 18, 2012 to the present.

RESPONSE TO REQUEST NO. 54:

Plaintiff objects to this request as overly broad and disproportionate to the needs

of the case as it seeks every photograph taken of Plaintiff over a period of more

than five years. Plaintiff further objects that this request is unduly burdensome to

the extent it is invasive of privacy rights protected by the U.S. and Montana

constitutions.

      Subject to the foregoing objections, Plaintiff further responds that she has

limited the scope of the request and will produce a limited number of before and

after photographs as illustrative documents that are in her possession, custody or

control that may be responsive to this request within six weeks after the service of

these responses and objections.




                                                                                  34
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 36 of 51



REQUEST NO. 55:

Please produce all documents that evidence Your passions and hobbies, as

described in paragraph 207 of Your Complaint, that You pursued or currently

pursue from April 18, 2012 to the present.

RESPONSE TO REQUEST NO. 55:

Plaintiff objects to this request as overly broad to the extent that, although it refers

to the Complaint, it seeks documents pertaining to any passion or hobby Plaintiff

pursued in a period of more than five years or currently pursues. Plaintiff objects

to this request as unduly burdensome and disproportionate to the needs of the case

considering that the burden and expense of the requested discovery outweighs its

likely benefit. Plaintiff is willing to meet and confer to explore whether she could

respond to a narrowed request.


REQUEST NO. 56:

Please produce all documents which You claim evidence any alleged financial

losses You have suffered as a result of the Incident.

RESPONSE TO REQUEST NO. 56:

Plaintiff objects to this request as duplicative and refers Defendant to her response

to Requests No. 50.




                                                                                      35
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 37 of 51



REQUEST NO. 57:

Please produce all documents which You contend support Your assertion that any

injuries you suffered as a result of the Incident are the cause of statements or

other conduct by Mr. Anglin.

RESPONSE TO REQUEST NO. 57:

Plaintiff objects to this request as duplicative and refers Defendant to her response

to Requests Nos. 14, 45.


REQUEST NO. 58:

Please produce all documents which You contend support Your assertion that Mr.

Anglin knew third parties would cause Your alleged injuries in response to

statements Mr. Anglin allegedly made concerning You and Sherry Spencer.

RESPONSE TO REQUEST NO. 58:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 59:

Please identify and produce all documents relating to Your membership in and/or

involvement with Love Lives Here.




                                                                                   36
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 38 of 51



RESPONSE TO REQUEST NO. 58:

To the extent that Defendant seeks information regarding Plaintiff’s membership

in or association with a political organization, Plaintiff objects to this request as

seeking information privileged under the First Amendment. See Perry v.

Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010). To the extent that it is

required, Plaintiff will produce a privilege log in response to this request within

six weeks after the service of these responses and objections.


REQUEST NO. 60:

Please produce all communications between You and Your employer regarding

the Incident.

RESPONSE TO REQUEST NO. 60:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 61:

Please produce any and all communications You sent to or received from Cowles

Company d/b/a ABC Fox Montana referenced in the article “We Investigate:




                                                                                   37
    Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 39 of 51



Whitefish, family torn apart by white nationalist’s notoriety,” ABC FOX MONTANA

(Dec. 12, 2016). 2

RESPONSE TO REQUEST NO. 61:

Plaintiff objects to this request as duplicative and refers Defendant to her response

to Request No. 2. Plaintiff further objects to this request to the extent that it seeks

documents protected under the First Amendment. See, e.g., Silkwood v. Kerr-

McGee Corp., 563 F.2d 433, 437 (10th Cir. 1977) (recognizing the Supreme

Court’s recognition of a privilege which protects information given in confidence

to a reporter and noting that any infringement of the First Amendment must be

held to a minimum that is to be no more extensive than the necessities of the case)

(citing Branzburg v. Hayes , 408 U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972)).

To the extent that it is required, Plaintiff will produce a privilege log in response

to this request within six weeks after the service of these responses and objections.


REQUEST NO. 62:

Please produce any and all communications You sent via social media, including,

but not limited to, Twitter, LinkedIn, FaceBook, MySpace, SnapChat, and

Instagram, from November 8, 2016, through April 17, 2017.




2
  Available at: http://www.abcfoxmontana.com/story/34036263/a-community-and-a-family-torn-apart-by-richard-
spencers-notoriety.



                                                                                                        38
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 40 of 51



RESPONSE TO REQUEST NO. 62:

Plaintiff objects to this request as overly broad as it attempts to seek information

not relevant to or regarding the Incident but rather seeks a record of every

communication Plaintiff made on social media, regardless of the content, over a

period of six months. Plaintiff objects that this request seeks information

irrelevant and immaterial to this incident. Plaintiff further objects that this request

is unduly burdensome where the retrieval or compilation of the documents sought

would outweigh any benefit of the information and where it is invasive of the

plaintiff’s privacy. Plaintiff objects that this request is otherwise not reasonably

calculated to lead to the discovery of admissible evidence.

      Subject    to   the   foregoing   objections,    Plaintiff   will   produce   all

communications she sent from December 16, 2016, through April 18, 2017, that

relate to the Incident within six weeks after the service of these responses and

objections.


REQUEST NO. 63:

Please produce all non-privileged communications between You and any and all

other persons regarding the Incident.




                                                                                     39
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 41 of 51



RESPONSE TO REQUEST NO. 63:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 64:

Please produce all non-privileged communications between You and any and all

other persons regarding Richard Spencer.

RESPONSE TO REQUEST NO. 64:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 65:

Please produce all non-privileged communications between You and any and all

other persons regarding Sherry Spencer.

RESPONSE TO REQUEST NO. 65:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.




                                                                                  40
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 42 of 51



REQUEST NO. 66:

Please produce all non-privileged communications between You and any and all

other persons regarding the 2016 Presidential Election.

RESPONSE TO REQUEST NO. 66:

Plaintiff objects to this request as overly broad and unduly burdensome. Plaintiff

further objects to this request because it seeks information irrelevant and

immaterial to this incident, is invasive of the plaintiff’s privacy, and is otherwise

not reasonably calculated to lead to the discovery of admissible evidence.

      Further, to the extent that Defendant seeks information regarding Plaintiff’s

membership in a political party or information regarding her political affiliation or

views, these communications are privileged under the First Amendment. See

Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010). Compelling a

private person to disclose her communications about a national election or sitting

president can have a chilling effect on speech, and Defendant’s need for the

information is not outweighed by Plaintiff’s privacy rights in the information.


REQUEST NO. 67:

Please produce all non-privileged communications between You and any and all

other persons regarding Donald Trump.




                                                                                   41
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 43 of 51



RESPONSE TO REQUEST NO. 67:

Plaintiff objects to this request as overly broad and unduly burdensome. Plaintiff

further objects to this request because it seeks information irrelevant and

immaterial to this incident, is invasive of the plaintiff’s privacy, and is otherwise

not reasonably calculated to lead to the discovery of admissible evidence.

      Further, to the extent that Defendant seeks information regarding Plaintiff’s

membership in a political party or information regarding her political affiliation or

views, these communications are privileged under the First Amendment. See

Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010). Compelling a

private person to disclose her communications about a national election or sitting

president can have a chilling effect on speech, and Defendant’s need for the

information is not outweighed by Plaintiff’s privacy rights in the information.


REQUEST NO. 68:

Please produce all non-privileged communications between You and any and all

other persons regarding Love Lives Here.

RESPONSE TO REQUEST NO. 68:

To the extent that Defendant seeks information regarding Plaintiff’s membership

in or association with a political organization or the names or identities of those

belonging to such organization, Plaintiff objects to this request as seeking



                                                                                   42
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 44 of 51



information privileged under the First Amendment. See Perry v. Schwarzenegger,

591 F.3d 1147, 1159 (9th Cir. 2010).

      Subject to the foregoing, Plaintiff will produce any relevant, non-privileged

documents in her possession, custody or control that may be responsive to this

request within six weeks after the service of these responses and objections.


REQUEST NO. 69:

Please produce all non-privileged communications between You and any and all

other persons regarding the building and/or premises located at 22 Lupfer

Avenue, in Whitefish, Montana.

RESPONSE TO REQUEST NO. 69:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 70:

Please produce all documents regarding the building and/or premises located at

22 Lupfer Avenue, in Whitefish, Montana.




                                                                                  43
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 45 of 51



RESPONSE TO REQUEST NO. 70:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 71:

Please produce all documents regarding Your license from the Montana Board of

Realty Regulation.

RESPONSE TO REQUEST NO. 71:

Plaintiff objects to this request as unduly burdensome considering the parties’

relative access to the information. This request seeks confidential documents as

determined by the Montana Department of Labor and Industry. Plaintiff notes that

some of the information sought through this request is best discovered directly

from the relevant Montana state agency. Plaintiff further objects to this request as

overly broad because it seeks information irrelevant and immaterial to the Incident

and Defendant makes no attempt to limit this request to any party’s claims or

defenses. Plaintiff also objects to this request to the extent it is invasive of the

plaintiff’s privacy and is otherwise not reasonably calculated to lead to the

discovery of admissible evidence.




                                                                                  44
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 46 of 51



      Subject to the foregoing objections and as responsive to this request,

Plaintiff will produce a copy of her real estate license within six weeks after the

service of these responses and objections.


REQUEST NO. 72:

Please produce all non-privileged communications between You and any and all

other persons regarding Andrew Anglin.

RESPONSE TO REQUEST NO. 72:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.


REQUEST NO. 73:

Please produce all non-privileged communications between You and any and all

other persons regarding the Daily Stormer.

RESPONSE TO REQUEST NO. 73:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.




                                                                                  45
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 47 of 51



REQUEST NO. 74:

Please produce all non-privileged communications between You and any and all

other persons regarding the Southern Poverty Law Center.

RESPONSE TO REQUEST NO. 74

Plaintiff objects to this request as overly broad because it seeks information

irrelevant and immaterial to the Incident and Defendant makes no attempt to limit

this request to information relevant to any party’s claim or defense. Plaintiff also

objects that this broad request is invasive of the plaintiff’s privacy and is

otherwise not reasonably calculated to lead to the discovery of admissible

evidence.

      Subject to the foregoing objections, Plaintiff responds that she will produce

non-privileged documents regarding both the Southern Poverty Law Center and

the Incident in her possessions, custody, or control within six weeks after the

service of these responses and objections.


REQUEST NO. 75:

Please produce all communications between You and Jeff Cremeans.




                                                                                  46
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 48 of 51



RESPONSE TO REQUEST NO. 75

Plaintiff objects to this request to the extent that it seeks information protected

under the attorney-client or work product privilege. Plaintiff objects to this request

as overly broad because Defendant makes no attempt to limit the scope of this

request to information regarding the Incident and it seeks information irrelevant

and immaterial to any party’s claim or defense. Plaintiff further objects that this

request is not reasonably calculated to lead to the discovery of admissible

evidence. Subject to the foregoing objections, Plaintiff further responds that no

such responsive documents exist.


REQUEST NO. 76:

Please produce all documents sent to or received from Jeff Cremeans.

RESPONSE TO REQUEST NO. 76

Plaintiff objects to this request to the extent that it seeks information protected

under the attorney-client or work product privilege. Plaintiff objects to this request

as overly broad because Defendant makes no attempt to limit the scope of this

request to information regarding the Incident and it seeks information irrelevant

and immaterial to any party’s claim or defense. Plaintiff further objects that this

request is not reasonably calculated to lead to the discovery of admissible

evidence.



                                                                                    47
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 49 of 51



      Subject to the foregoing objections, Plaintiff further responds that no such

responsive documents exist.


REQUEST NO. 77:

Please produce all documents You intend to introduce as an exhibit or show to a

witness at any deposition in this matter.

RESPONSE TO REQUEST NO. 77

Plaintiff objects to this Request as premature. Discovery in this matter is not

complete and Plaintiff cannot know nor anticipate in advance of trial what exhibits

she will or will not rely upon. Plaintiff will seasonably supplement this request as

required under the Federal Rules.


REQUEST NO. 78:

Please produce all documents You intend to introduce as an exhibit or show to a

witness at any evidentiary hearing or trial in this matter.

RESPONSE TO REQUEST NO. 78:

Plaintiff objects to this Request as premature. Discovery in this matter is not

complete and Plaintiff cannot know nor anticipate in advance of trial what exhibits

she will or will not rely upon. Plaintiff will seasonably supplement this request as

required under the Federal Rules.


REQUEST NO. 79:

                                                                                  48
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 50 of 51



Please produce all documents You have received from any third parties in

response to any subpoena You have served in this matter.

RESPONSE TO REQUEST NO. 79:

Plaintiff will produce any relevant, non-privileged documents in her possession,

custody or control that may be responsive to this request within six weeks after the

service of these responses and objections.



      DATED October 25, 2018.

                                       /s/ David C. Dinielli
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff




                                                                                  49
   Case 9:17-cv-00050-DLC-JCL Document 135-4 Filed 02/11/19 Page 51 of 51



                         CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was sent via email

and first class U.S. Mail to counsel for the Defendant, as follows:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin


on this 25th day of October, 2018.

                                       /s/ David C. Dinielli
                                       Attorney for Plaintiff Tanya Gersh
                                       on behalf of all Attorneys for Plaintiff




                                                                                  50
